         Case 2:20-cv-03649-PBT Document 47 Filed 07/06/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

POLYSCIENCES, INC.,                              :
                                                 :
                      Plaintiff,                 :
       v.                                        :                 CIVIL ACTION
                                                 :
                                                 :                 NO. 20-3649
JOSEPH T. MASRUD, et al.                         :
                                                 :
                      Defendant.                 :
                                               ORDER

       AND NOW, this __6th__ day of July 2021, upon consideration of Defendant Masrud’s

Motion to Compel Trade Secret Discovery (ECF 22), Plaintiff’s Motion to Compel Discovery

(ECF 23), Plaintiff’s Motion to Seal Document (ECF 27), and the Parties’ Motions for Leave to

File Replies (ECFs 36 and 41), IT IS HEREBY ORDERED AND DECREEED that

       1. The Motion to Compel Trade Secret Discovery (ECF 22) is GRANTED.

             a. Within 14 days of this order, Plaintiff shall (1) serve on Defendant sworn
                supplemental answers to Defendant’s Interrogatory Nos. 2 and 3 identifying
                relevant individuals with the knowledge requested therein, and to
                Interrogatory No. 5 setting forth with reasonable particularity the trade secrets
                that Polysciences claims were misappropriated; and (2) serve on Defendant all
                non-privileged documents responsive to Defendant’s document request nos.
                13 and 14.
       2. The Motion to Compel Discovery (ECF 23) is GRANTED.

             a. Masrud shall provide full and complete answers, without objection, to
                Interrogatory Nos. 7 and 10 to Polysciences within 14 days of this Order.
                Masrud shall serve on Polysciences all non-privileged documents, without
                objection, responsive to Request for Production Nos. 2, 4, 5, 13, 15, and 19,
                and a privilege log for all documents withheld for privilege, within 21 days of
                this Order.
       3. The Motion to Seal Document (ECF 27) is GRANTED. The Clerk shall place under

            seal Exhibit E to Plaintiff’s Motion to Compel Compliance with Subpoena (ECF 26).

       4. Both Motions for Leave to File Replies (ECFs 36 and 41) are DENIED.

                                                    BY THE COURT:

                                                    /s/ Petrese B. Tucker
                                                    ___________________________
                                                    Hon. Petrese B. Tucker, U.S.D.J.
